DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 8/8/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Showman et al. (U.S. Patent No. 8561921) in view of Dorneanu (U.S. Publication No. 20210131793).
Regarding claim 1, Showman teaches a spray rig monitoring system, comprising: a rig assembly having a source of spray components (Fig.3, 16 and 20) connected to a plural component proportioner (Fig.3, 28); a spray gun (Fig.3, 22) connected to the plural component proportioner (Fig.3, 28).
Showman is silent about a control system having an associated yield calculator.
Dorneanu teaches a control system having an associated yield calculator (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Dorneanu’s yield calculator with Showman’s spray rig because it would allow an applicator efficiently and accurately determine the performance and quality characteristics of the spray components.
Regarding claim 10, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, Dorneanu further teaches wherein the control system provides a yield summary report (Paragraph 5).
Regarding claim 11, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, Dorneanu further teaches wherein the control system provides a yield comparison summary report (Paragraph 30, “the central computer can evaluate the information against its extensive archives to advise the sprayer on possible concerns and improvements”).
Regarding claim 13, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, Showman further teaches monitoring hardware (Fig.3, 62) connected to an air compressor (Fig.3, 26 and column 12, lines 20-26).
Regarding claim 14, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, Showman further teaches monitoring hardware (Fig.5, 216) connected to an air dryer (Fig.5, 202).
Regarding claim 15, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, Showman further teaches monitoring hardware (Fig.3, 62) connected to an insulation blower (Column 5, lines 25-51, “The mixing system 10 can be used to mix and apply insulation 12”).
Regarding claim 16, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, Dorneanu further teaches a software system to predict a future state (Paragraphs 30-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Dorneanu’s software system into Showman’s spray rig to evaluate Showman’s spray foam because it would allow Showman’s spray rig to change parameters to improve quality.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Showman et al. (U.S. Patent No. 8561921) in view of Dorneanu (U.S. Publication No. 20210131793) and Kieffer et al. (U.S. Publication No. 20200230632).
Regarding claim 2, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about a product library.
Kieffer teaches a product library (Paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a product database in Showman’s spray rig because it would improve Showman’s spray rig to produce desired spraying characteristics.
Regarding claim 3, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about an auto calibration rig monitoring system.
Kieffer teaches an auto calibration rig monitoring system (Paragraphs 22 and 64).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an auto calibration system in Showman’s spray rig because it would improve Showman’s spray rig to produce desired spraying characteristics.
Regarding claim 4, the combination of Showman, Dorneanu and Kieffer teaches all the features of claim 3 as outlined above, Kieffer further teaches wherein the auto calibration rig monitoring system provides an alert when system thresholds are exceeded for a specific product (Paragraph 24).
Regarding claim 5, the combination of Showman, Dorneanu and Kieffer teaches all the features of claim 2 as outlined above, Kieffer further teaches wherein the product library contains manufacturer recommendations for operating parameters for specific products (Paragraph 78).
Regarding claim 6, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about wherein the control system provides a rig performance index report.
Kieffer teaches wherein the control system provides a rig performance index report (Paragraphs 58, 74 and 76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a rig performance report in Showman’s spray rig because it would allow a user to have more knowledge about the spray rig.
Regarding claim 7, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about wherein the control system provides a branch performance index report.
Kieffer teaches wherein the control system provides a rig performance index report (Paragraphs 58, 74 and 76).
The combination of Showman, Dorneanu and Kieffer is silent about wherein the control system provides a branch performance index report. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generate a branch performance index report, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about wherein the control system provides a region performance index report.
Kieffer teaches wherein the control system provides a rig performance index report (Paragraphs 58, 74 and 76).
The combination of Showman, Dorneanu and Kieffer is silent about wherein the control system provides a region performance index report. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generate a region performance index report, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about wherein the control system provides a project summary report.
Kieffer teaches wherein the control system provides a project summary report (Paragraph 84).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a project summary report in Showman’s spray rig because it would allow the user to share their completed job.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Showman et al. (U.S. Patent No. 8561921) in view of Dorneanu (U.S. Publication No. 20210131793) and Hasselschwert (U.S. Publication No. 20150238986).
Regarding claim 12, the combination of Showman and Dorneanu teaches all the features of claim 1 as outlined above, the combination of Showman and Dorneanu is silent about monitoring hardware connected to a generator.
Hasselschwert teaches monitoring hardware connected to a generator (Abstract and paragraphs 25 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a generator in Showman’s spray rig because it would provide electrical power to Showman’s spray rig.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861